Title: To Benjamin Franklin from John Luther, 21 April 1778
From: Luther, John
To: Franklin, Benjamin


Honourable Sir
St. Martins Isle of Ré 21st Aprill 1778
Captain de La Plainne belonging to the Continental troops of Georgia came to me to see and procure a passage for 8 french officers to that place. The Capn. of the ship to whom I address’d myself insisted on my giveing him my note payable in 6 Months for their passage, which had I the least orders either from you or Mr. Deane you may be assured I would have done most willingly or have pay’d down the mony. There was one of the Gentlemen in particular who had a letter of recommendation from you to your Nephew Jonathan Williams Esqr. in Boston for whom I procured a passage in another Vessell bound for that place but as in the mean time Capn. De La Plainne had settled affairs with the other Capn. of the Ship who took the rest of the Gentlemen he chose to goe along with them. As very probably there may such other or like affairs happen here regarding the Continental business iff you’d please to honour me with your Commands how to Act you may be assured they will be most punctually Obeyd by Honourable Sir Your Obedient humble Servant
John Luther
 
Addressed: Monsieur / Monsieur Benjamin Franklyn / a Paris
Notation: John Luther isle de Rée 21 Avril 1778
